Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2004

Brzozowski v. Corr Phy Ser Inc
Precedential or Non-Precedential: Precedential

Docket No. 02-3659




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Brzozowski v. Corr Phy Ser Inc" (2004). 2004 Decisions. Paper 759.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/759


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 02-3659




                               NOREEN A. BRZOZOWSKI,
                                                Appellant
                                         v.

                    CORRECTIONAL PHYSICIAN SERVICES, INC.;
                         PRISON HEALTH SERVICES, INC.
                                              Appellee
                                 ____________


       BEFORE: SCIRICA, Chief Judge, SLOVITER, NYGAARD, ALITO,
  ROTH, McKEE, RENDELL, BARRY, AM BRO, FUENTES, SMITH, CHERTOFF,
            WEIS,* GARTH,1 * and BECKER*, CIRCUIT JUDGES
                        _____________________

                     SUR PETITION FOR PANEL REHEARING
                  WITH SUGGESTION FOR REHEARING EN BANC
                             ____________________

               The petition for rehearing filed by Appellant having been submitted to the

judges who participated in the decision of this Court, and to all the other available circuit

judges in active service, and no judge who concurred in the decision having asked for

rehearing, and a majority of the circuit judges of the circuit in regular active service not

_______________________

* As to Panel Rehearing Only



       1
           Judge Garth’s Opinion Sur Denial of Rehearing is attached.
having voted for rehearing by the court en banc, the petition for rehearing is DENIED.

                                                BY THE COURT:


                                                /s/ Joseph F. Weis
                                                United States Circuit Judge

DATED: April 5, 2004
CLW/cc: Harold I. Goodman, Esq.
       Andrew J. Rolfes, Esq.
                      OPINION SUR DENIAL OF REHEARING

Brzozowski v. CPS, No. 02-3659

Garth, Senior Circuit Judge:

              As a Senior Circuit Judge, I am restricted to voting for panel rehearing.

See 28 U.S.C. § 46(c) (limiting voting for en banc rehearing to active circuit judges). I

do not, however, vote for panel rehearing in this case because, even though I dissented

from the majority opinion, I believe that voting for panel rehearing would be futile.

              On the other hand, if I were not precluded from voting for en banc

rehearing, I would do so in this instance because I am convinced that the majority

opinion has materially changed the three-factor formula announced by Judge Greenberg

in Rego v. ARC Water Treatment Co. of Pennsylvania, 181 F.3d 396 (3d Cir. 1999), for

determining when successor liability is appropriate. In my opinion, the majority has read

out of the Rego formula the third factor, which considers the ability of the predecessor

company to provide adequate relief directly to the plaintiff. See Rego, 181 F.3d at 402.

This cannot, and should not, be condoned because it modifies the jurisprudence of this

Circuit, an act that lies beyond the authority of a three-judge panel. See 3d Cir. Internal

Operating Procedures § 9.1 (explaining that only the entire court, sitting en banc, may

overrule a precedential opinion).

              Of further concern to me is the majority’s failure to acknowledge, and give

effect to, the equitable underpinnings of Rego and the successor liability doctrine under

the circumstances of this case, where the equities all favor the successor company.